DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction1
Applicant’s election with traverse in the reply filed on August 17, 2022 is respectfully acknowledged. Applicant makes several substantive arguments traversing the Restriction Requirement. 
At the outset, Applicant’s remarks directed to the phrase “turbulence elements” are acknowledged. Examiner submits that “turbulence elements” appears where --blood purification apparatus-- should be (as seen in bullets (1) and (2) on page 2 of the Restriction Requirement).
Applicant has provided remarks suggesting that the Office has not performed any analysis and has not demonstrated that there is a search burden. (Remarks 8.) Respectfully, these remarks are unpersuasive for at least the following reasons.
First, with utmost respect, the analysis provided in the Restriction Requirement follows the guidance set forth in the MPEP. Thus, it is unclear why Applicant suggests that this guidance is insufficient. (Remarks 8–9.) Should Applicant still have an issue with the analysis or the language provided in the Restriction Requirement, then Applicant is humbly invited to schedule an interview with Examiner to so that both parties can come to an understanding.
Second, looking to Figures 1 and 2 of the instant application, it is respectfully submitted that these figures are non-identical. For example, the ultrafiltration lines between the two figures clearly differ. With this in mind, the inventions corresponding to Figures 1 and 2 have: a separate classification, a separate status in the art, and also require different fields of search. Put another way, while there may be some overlap in respective searches corresponding to Figures 1 and 2, there is no reason to believe that the searches for the groups would be identical. And based on the additional work involved in searching and examining these species together, it is further submitted that the restriction of these inventions is clearly proper. Therefore, respectfully, the Restriction Requirement has been made FINAL and the non-elected claims have been withdrawn from consideration.
Status of the Claims
Claims 1–20 are pending. Claims 9 and 18–20 are listed as withdrawn. Additionally, per Applicant’s election of Figure 1, Examiner has withdrawn from consideration claims 3, 11, and 13: since these claims are directed to a non-elected species. In view of the foregoing, claims 1, 2, 4–8, 10, 12, 14–17 are the subject of this Office Action.
Claim Objections
Claim 1 appears to have grammar issues vis-à-vis the recitation of: “wherein the blood purification apparatus includes an ultrafiltration line one end of which is connected to” (underlining added). Appropriate correction is humbly requested. One possible amendment could be to modify “an ultrafiltration line one end of which” so that it appears as --an ultrafiltration line and one end of said line--.
Claim 2 appears to have a grammar issue: “an other” is recited where --another-- should be.
Specification
The Specification recites “an other” where --another-- should be. (Spec. ¶ 9.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7, 15, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 6, and 10 are directed to processes of using the apparatus of claims 1 and 5 (collectively). Previously it has been held that, “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” (See MPEP § 2173.05(p)(II) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).) With this holding in mind, it is respectfully submitted that the processes presented in claims 4, 6, and 10 renders these claims indefinite. For example, when considering an apparatus having identical structural features to each of these dependent claims, it is unclear when direct infringement would occur: e.g., prior, during, or after carrying out each respective process. (Katz supra; Lyell supra.)
Claims 5, 8, 12, 14, 16, and 17 recite the limitation “taking in the liquid”. For instance, claim 5 recites “wherein the liquid-delivering device and the ultrafiltration pump are each a pump capable of delivering liquid by periodically undergoing a suction step of taking in the liquid and a discharge step of discharging the taken liquid” (underlining and italics added). Respectfully, looking to Figure 1 of the instant application, it appears that the liquid-delivering device pumps two different liquids—one of which can also be pumped by the ultrafiltration pump. That being said, with regards to the limitation “the liquid” (supra) it is unclear whether or not these claims are requiring a single liquid or multiple liquids.
Claims 7 and 15 recite the limitation “synchronization device”. Respectfully, the Specification does not appear to define this term and it is unclear what subject matter Applicant intended to encompass via this limitation. For at least these reasons, the instant claims appear indefinite. In addition, claim 17 depends from claim 7. As such, claim 17 is are also rejected under 35 U.S.C. 112(b) based on its dependence from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 4, 6, and 10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4, 6, and 10 are found as failing to further limit their collective parent claims because, inter alia, each of these claims fails to provide additional structure and refer to respective processes of use. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4–6, 8, 10, 12, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto.2
With respect to claim 1, the following analysis applies.
Sakamoto discloses a blood purification apparatus. (Sakamoto Title; Abstract; FIG. 1.) As shown in the instant figure, the blood purification apparatus comprises: (A) a blood circuit 1 including an arterial blood circuit 1a and a venous blood circuit 1b and through which blood of a patient is allowed to extracorporeally circulate; (B) a blood purification device 4 connected to the arterial blood circuit and to the venous blood circuit, wherein the blood purification device purifies blood flowing through the blood circuit; (C) a dialysate introduction line L2 that allows dialysate to be introduced into the blood purification device; (D) a dialysate drain line L1 that allows waste liquid to be drained from the blood purification device; (E) a liquid-delivering device 5; and (F) an ultrafiltration pump 6 capable of removing, through the blood purification device, water from the blood flowing through the blood circuit. 
As it pertains to the claimed liquid-delivering device, Applicant discloses that its liquid-delivering device is a duplex pump. (Spec. ¶¶ 45, 54.) Sakamoto also uses a duplex pump as its liquid-delivering device. (See, e.g., Sakamoto ¶ 71.) With these findings in mind, Sakamoto’s liquid-delivering device is interpreted as being capable of functioning in the same manner as Applicant’s claimed liquid-delivering device: since both devices are duplex pumps.
Sakamoto’s blood purification apparatus further includes an ultrafiltration line L6. (Sakamoto FIG. 1.) One end of the ultrafiltration line is connected to the dialysate introduction line at a position on a downstream side (with respect to the liquid-delivering device). (Id.) As shown in the instant figure, the ultrafiltration line is provided with an ultrafiltration pump 6. Furthermore, the ultrafiltration pump is capable of performing ultrafiltration by drawing the dialysate in the dialysate introduction line, through the ultrafiltration line, such that the volume of the dialysate to be introduced into the blood purification device becomes smaller than the volume of the waste liquid to be drained from the blood purification device. (Id.)
Additionally, it should be noted that the instant claim includes limitations directed to materials worked upon (e.g., blood, dialysate) as well as intended uses (introducing dialysate, draining dialysate, equalizing volumes, performing ultrafiltration, etc.). Previously it has been held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937 (CCPA 1963); see also In re Young, 75 F.2d 996 (CCPA 1935). It has also been held that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In view of these holdings, the limitations directed to materials worked upon and/or intended uses are not being given patentable weight because: (1) inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra).
In view of the foregoing analysis, Sakamoto is found to anticipate pending claim 1.
With respect to claim 2, another end of the ultrafiltration line is connected to the dialysate introduction line at a position on an upstream side (with respect-to the liquid delivering device). (Sakamoto FIG. 1.)
With respect to claims 4–6, 8, 10, 12, 14, 16, and 17, respectfully these claims refer to processes of use for the apparatus of pending claim 1. As stated above, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co., 909 F.2d at 1469. In view of this holding, it is respectfully submitted that the instant dependent claims are not being given patentable weight: because said claims are directed to respective processes of using the apparatus of claim 1. In addition, Sakamoto’s blood purification apparatus has the same structural features as the apparatus of pending claim 1. Likewise, Sakamoto’s liquid-delivering device and ultrafiltration pump have the same structure, respectively, as Applicant’s claimed liquid-delivering device and ultrafiltration pump. Therefore, both apparatuses (as well as their corresponding pumps) are interpreted as being capable of functioning in the manner described in the instant dependent claims: inter alia, since both apparatuses have the same corresponding structural features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This section of this document refers to the Restriction Requirement mailed July 22, 2022 and the Remarks filed by Applicant on August 17, 2022.
        2 US 2013/0150768 A1, published June 13, 2013 (“Sakamoto”).